DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit as a continuation of U.S. Patent Application Serial No. 15/983,441, filed May 18, 2018, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Patent Application No. 62/517,635, filed June 9, 2017, and U.S. Patent Application No. 62/509,058, filed May 20, 2017, which is acknowledged.
Drawings
The drawings were received on 07/13/2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/13/2020 has been considered by the examiner. 
 The examiner had consider the English abstract only for the foreign patent documents because the full document has not been available in English.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17,  and 19 of U.S. Patent No. 10,748,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the instant claims an overlapping scope that are consider boarder in scope in comparison to those disclosed in the claims of the patented case as highlighted in the tables below. 

Instant Application: 16/926, 908

Patent No. 10,748,066
Claim 1,  3 & 4
A method performed by one or more data processing apparatus for 

processing a projection network input using a projection neural network to generate a prediction characterizing the projection network input, 

(+) wherein the projection neural network includes one or more neural network layers, wherein the neural network layers include a projection layer,





















(+) the method comprising: receiving the projection network input; 

determining a projection layer input to the projection layer based on the projection network input; 

*processing the projection layer input using the projection layer to generate a projection layer output, comprising: 

***for each of a plurality of projection layer functions: processing the projection layer input in accordance with respective projection function parameters of the projection layer function to project the projection layer input to a lower dimensionality projection function output having a plurality of components that each assume a respective value from a finite set of possible values, 

**wherein values of the projection function parameters were not adjusted during training of the projection neural network; 

processing the projection function outputs in accordance with projection layer parameters to generate the projection layer output, 

****wherein values of the projection layer parameters were adjusted during the training of the projection neural network; 

and determining the prediction characterizing the projection network input based on the projection layer output.

Claim 3 The method of claim 3, wherein the finite set of possible values is a set of two possible values.

Claim 4 The method of claim 3, wherein the finite set of possible values is {0,1}.	
Examiner notes:
(1) That the instant application discloses the output as a prediction characterization as disclosed by the limitations
 processing a projection network input using a projection neural network to generate a prediction characterizing the projection network input, …and determining the prediction characterizing the projection network input based on the projection layer output.
As a boarder recitation of the recitation in the patent application:
generate a layer output by applying the projection layer parameters for the projection layer to the binary projection function outputs. (e.g. predictions characterizing the input as an output by applying the projection layer parameters …)

(2) determining a projection layer input to the projection layer based on the projection network input 
As a boarder interpretation of
 processing a projection network input using a projection neural network to generate a projection network output, wherein: the projection neural network comprises a sequence of one or more projection layers, wherein each projection layer has: (i) a plurality of projection layer parameters, and (ii) a plurality of projection layer functions having respective projection function parameters, 






(3) projection function output having a plurality of components that each assume a respective value from a finite set of possible values, 
Is considered boarder recitation of the recited binary values in light of claim 3 and 4 imitation 
Claim 3 The method of claim 3, wherein the finite set of possible values is a set of two possible values.

Claim 4 The method of claim 3, wherein the finite set of possible values is {0,1}.
Boarder form of claim limitations in Patent application: 
 output that projects the non-binary layer input to… binary projection function output having a plurality of components that each assume a respective value from a set of two possible values, … the projection layer to the binary projection

(4) Asterisks. (+) symbol, and italics are used to highlight limitations considered overlapping in scope where the instant application anticipants the recitation in the patented case.
Claim 19
A method performed by one or more data processing apparatus, the method comprising:
 
*processing a projection network input using a projection neural network to generate a projection network output,

(+)  wherein: the projection neural network comprises a sequence of one or more projection layers, wherein each projection layer has: (i) a plurality of projection layer parameters, and (ii) a plurality of projection layer functions having respective projection function parameters, 

****wherein values of the plurality of projection layer parameters were adjusted during the training of the projection neural network, 

wherein the projection function parameters are random values  determined before the projection neural network is trained and

** were not adjusted during training of the projection neural network, and wherein each projection layer is configured to: 



(+) receive a non-binary layer input; 


	

	***apply the plurality of projection layer functions to the non-binary layer input, wherein: each projection layer function processes the non-binary layer input in accordance with the respective projection function parameters to generate a respective binary projection function output that projects the non-binary layer input to a lower dimensionality binary projection function output having a plurality of components that each assume a respective value from a set of two possible values,

 and generate a layer output by applying the projection layer parameters for the projection layer to the binary projection function outputs.
Claim 1
method performed by one or more data processing apparatus for 





processing a projection network input using a projection neural network to generate a prediction characterizing the projection network input, 



	
	wherein the projection neural network includes one or more neural network layers, wherein the neural network layers include a projection layer,


*the method comprising: receiving the projection network input; 

determining a projection layer input to the projection layer based on the projection network input; 

*processing the projection layer input using the projection layer to generate a projection layer output, comprising: 

for each of a plurality of projection layer functions: processing the projection layer input in accordance with respective projection function parameters of the projection layer function to project the projection layer input to a lower dimensionality projection function output having a plurality of components that each assume a respective value from a finite set of possible values, 

***wherein values of the projection function parameters were not adjusted during training of the projection neural network; 

processing the projection function outputs in accordance with projection layer parameters to generate the projection layer output, 

**wherein values of the projection layer parameters were adjusted during the training of the projection neural network; 


and determining the prediction characterizing the projection network input based on the projection layer output.

*****Claim 3 The method of claim 3, wherein the finite set of possible values is a set of two possible values.

*****Claim 4 The method of claim 3, wherein the finite set of possible values is {0,1}.	
See Notes above
Claim 1
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: 



	*a projection neural network configured to receive a projection network input

	*and to generate a projection network output from the projection network input, 


	the projection neural network comprising a sequence of one or more projection layers, wherein each projection layer has: (i) a plurality of projection layer parameters, 




	and (ii) a plurality of projection layer functions having respective projection function parameters, 

	**wherein values of the plurality of projection layer parameters were adjusted during the training of the projection neural network, 

	wherein the projection function parameters are random values determined before the projection neural network is trained and 

	***were not adjusted during training of the projection neural network, 

	*****and wherein each projection layer is configured to: receive a non-binary layer input; apply the plurality of projection layer functions to the non-binary layer input, 

	wherein: each projection layer function processes the non-binary layer input in accordance with the respective projection function parameters to generate a respective binary projection function output that projects the non-binary layer input to a lower dimensionality binary projection function output having a plurality of components that each assume a respective value from a set of two possible values, 

	and generate a layer output by applying the projection layer parameters for the projection layer to the binary projection function outputs.


Exemplary claim 1 limitations are highlighted and claims 19 and 20 recite similar limitations and are rejected under the same rationale highlighted in the table above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “wherein the projection neural network includes one or more neural network layers, wherein the neural network layers include a projection layer, the method comprising: receiving the projection network input; determining a projection layer input to the projection layer based on the projection network input; processing the projection layer input using the projection layer to generate a projection layer output, comprising: for each of a plurality of projection layer functions: processing the projection layer input in accordance with respective projection function parameters of the projection layer function to project the projection layer input to a lower dimensionality projection function output having a plurality of components that each assume a respective value from a finite set of possible values,” (emphasis added) renders the claim indefinite because it is the recitation of the limitation “ the neural network layers include a projection layer, … for each of a plurality of projection layer functions: processing the projection layer input in accordance with respective projection function parameters of the projection layer function to project the projection layer input to a lower dimensionality projection function output” makes the claim unclear as claimed. Specifically, the claim limitations have only recited one projection layer associated wit a plurality of  neural network layers that are in sequence in the projection neural network where the input layer processes an input, it unclear how a single layer is included in all the sequenced neural network layers, see the applicant’s original drawing Fig. 1.  It is unclear if each plurality of neural network layers collectively incudes one projection layer or if each only one of the plurality of neural networks includes the projection layer for processing the operations? The intended scope of the claim is unclear in light of applicant’s specification.
Regarding dependent claims 2-18 that depend on claim 1 limitation the claims do not resolve the noted deficiencies and are thus appropriately rejected. 
Regarding claims 19 and 20, the claims recite similar limitations to claim 1 and are thus rejected under the same rationale.
Allowable Subject Matter
Claims 1-20 are consider allowable. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record does not teach, make obvious, or suggest the claim limitations. Independent claims 1, 16 19, and 20 limitations require elements directed to “wherein the projection neural network includes one or more neural network layers, wherein the neural network layers include a projection layer, the method comprising: receiving the projection network input determining a projection layer input to the projection layer based on the projection network input; processing the projection layer input using the projection layer to generate a projection layer output, comprising: for each of a plurality of projection layer functions: processing the projection layer input in accordance with respective projection function parameters of the projection layer function to project the projection layer input to a lower dimensionality projection function output having a plurality of components that each assume a respective value from a finite set of possible values, wherein values of the projection function parameters were not adjusted during training of the projection neural network; processing the projection function outputs in accordance with projection layer parameters to generate the projection layer output, wherein values of the projection layer parameters were adjusted during the training of the projection neural network” (exemplar claim 1 limitation). The closest prior art made of record does not teach, make obvious, or suggest these elements recited by the claim limitations.
Therefore, this combination of elements as described in the claim language is allowable over the closest prior art listed below:
Hashimoto et al. (US Patent Application Publication No. 20180121799) teaches a dimensionality projection layer for projecting non-binary text input into a lower dimensionality as depicted in Fig. 3, in [0067]-[0079], using a classifier function, such an exponential normalizer (e.g. softmax), in [0069]; where the classifier functions can include sigmoid based normalizers and Rectifier linear Unit (ReLU) normalizers and other conventional normalizers, in [0144]. 
Neumann et al (Non-Patent Literature Publication: “Regularization by Intrinsic Plasticity and Its Synergies with Recurrence for Random Projection Methods”): teaches binary projection functions that uses fixed random weight values that are not trained during a training process.
Zhu et al. (NPL: “A Deep Neural Network Based Hashing for Efficient Image Retrieval”) teaches using a binary code learning layer for projecting input layer into a binary codes using spectral hashing to encode input data feature vectors to help identify similar input data in information retrieval task.
Basu et al. (US Patent Application Publication No. 2018/0356771): teaches a hardware-based adaptive neural network processing systems that uses fix random neuron parameters to train a neural network to decode input using a sigmoidal form function and hidden layer mapping to one of three numerical values.
Basu et al. (US Patent Application Publication No. 20160110643) teaches use or neural network layer functions where the values associated with input layer are unchanged after initialization of the input weights.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/              Examiner, Art Unit 2129